Supreme Court of Florida
                                  ____________

                                  No. SC16-1221
                                  ____________

                           CRAIG ALAN WALL, SR.,
                                 Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 22, 2018]

PER CURIAM.

      This case is before the Court on appeal from convictions of first-degree

murder and sentences of death. We have jurisdiction. See art. V, § 3(b)(1), Fla.

Const. Based on the following, we affirm the convictions and sentences of death.

              FACTUAL AND PROCEDURAL BACKGROUND

      Craig Wall, Sr., Appellant, was charged by indictment with two counts of

first-degree murder for killing his fiancée, Laura Taft, on February 17, 2010, and

their five-week old son, Craig Wall, Jr. (C.J.), on or between February 5 and 6,

2010. During six years of various court proceedings, Wall switched between pro

se and attorney representation. Eventually, on February 13, 2015, Wall pleaded
guilty to Count One—the murder of Taft—and no contest to Count Two—the

murder of C.J.

      In his plea agreement, Wall agreed with the State that the death penalty was

the appropriate sentence. Thereafter, Wall waived a penalty phase jury and

proceeded pro se during the penalty phase, offering little mitigation. The trial

court appointed independent special counsel for the purpose of presenting

additional mitigation that may exist. On June 3, 2016, Wall was sentenced to death

on both counts of first-degree murder.

                                    C.J.’s Death

      Taft gave birth to C.J. on December 30, 2009. Wall, Taft, and C.J. all lived

together, along with Taft’s six-year-old son from a prior relationship, Connor, who

lived with them part time. At around 7:30 a.m. on February 5, 2010, Taft left for

work. About three hours later, Wall called 911 and reported that C.J. was not

breathing. Paramedics arrived at around 10:45 a.m., and found that C.J. was not

breathing, he was unresponsive, and cyanotic. C.J. was taken to the hospital,

where doctors found bleeding in his eyes and brain, and also rib fractures. Doctors

suspected that the injuries were caused by child abuse, so they reported the case to

law enforcement who interviewed Wall. Detectives with the Clearwater Police

Department questioned Wall about the events preceding C.J.’s death.




                                         -2-
       He indicated that Taft left their home around 7:30 a.m., and he was alone

with C.J. between her departure and the paramedics’ arrival. Wall claimed that

when he awoke at about 10 a.m., C.J. was propped up on a pillow beside him in

bed. He said that C.J. was wet and making noise like he was hungry. Then, Wall

contended that he gave C.J. a bottle and left him on the couch in the living room,

while he made himself breakfast. At that point, C.J. did not appear to be in crisis.

      Wall told investigators that he heard C.J. cough and went back into the

living room to find C.J. limp with his eyes “slitted like he was sleeping, but he

wasn’t.” Wall started to change C.J.’s diaper and took him to the bathtub.

According to Wall, C.J. was limp that entire time. Then, Wall ran cold water over

C.J. to get him to respond. At one point, Wall blew into C.J.’s mouth and mucus

came out of his nose. When Wall removed C.J. from the bathtub, he could hear his

heart beating, but he did not detect breathing. Wall then placed C.J. on a bed and

dried him off with a towel and a hair dryer set to low. Next, Wall brought C.J.

back into the living room and attempted to squeeze his ribs because he did not

know how to do CPR. Eventually, Wall placed C.J. on the floor and called 911.

      During the interview, Wall was confronted with the fact that C.J. suffered a

brain injury. Upon further questioning, Wall brought up the term “shaken baby

syndrome.” At various points, Wall vacillated between accepting blame for C.J.’s

injuries and claiming not to know how they occurred. In fact, Wall stated, “I fu----


                                         -3-
killed my son.”1 Wall repeatedly stated that Taft was a good mother who had not

harmed C.J.

      After being confronted with C.J.’s brain injury, Wall discussed a near car

accident. On February 3, 2010, two days before C.J. became unresponsive, Taft

was nearly involved in a car accident with C.J. in the backseat, but she was able to

stop her vehicle in time. Following that incident, Taft stopped the vehicle and

checked on C.J., who appeared fine. Initially, Wall acknowledged that he did not

think that the near accident could have caused C.J.’s injuries, but later in the

interview he began suggesting that such event was the cause. The same day as the

near accident, C.J. was circumcised. Doctors told Wall not to feed C.J. for fifteen

minutes after the procedure, but Wall fed him a bottle in his truck anyway.

Following that, C.J. “threw up massively” in the truck. The next day, February

4—one day prior to C.J. becoming unresponsive—Wall noted that C.J. had a

temperature of ninety-three degrees and that he regurgitated in his bouncy chair.

      On February 5, after C.J. was taken to the hospital, Dr. Sally Smith

examined him. C.J. had a hemorrhage on his brain, his pupils were dilated and

unreactive, and he had retinal hemorrhages. This combination of injuries led Dr.



      1. Upon viewing the entire interview, this statement was not a direct
confession. Wall was clearly a distraught father who knew that something terrible
happened to his son while he had sole custody of the child. However, it is not
accurate—based on the context—to treat this as a direct confession.


                                         -4-
Smith to suspect that someone physically abused C.J. Specifically, the injuries

suggested “abusive head trauma,” which is the result of “high-force

acceleration/deceleration rotational trauma to the brain, often . . . by violent

shaking, but [it] can be also caused in the course of the child being swung around.”

C.J.’s brain was so swollen that it protruded through an opening in the dura matter,

which is a thick membrane covering the surface of the brain. An autopsy later

determined that the cause of death was blunt-force trauma.

      According to Dr. Smith, this type of brain injury would not be caused by a

vehicle stopping when it never impacted another object. She continued, “Even

with an impact, extensive bilateral retinal hemorrhages are exceedingly rare in any

kind of car crash, let alone one that doesn’t involve an impact.” Dr. Smith

concluded that an infant with C.J.’s injuries would not have been able to survive

for twenty-four hours without medical attention if those injuries were caused by a

car accident. In fact, Dr. Smith testified to a time frame for these injuries:

      In cases like this where the baby died of these injuries, the progression
      to that sort of critically ill condition and impending death would occur
      probably within minutes of the original trauma. It might be an hour or
      two, but it would be quickly following injury to the brain.

An infant with C.J.’s injuries would not have been able to drink a bottle, and would

only be able to make certain noises such as grunting or gasping for air. Thus Dr.

Smith testified that it would be “highly unlikely” for a child to still be alive at

10:45 a.m. having received C.J.’s injuries prior to 7:30 a.m.

                                          -5-
      Dr. Thogmartin, Wall’s witness, opined that any brain injury from the

birthing process could be completely ruled out as the cause of death. Further, Dr.

Thogmartin testified that while rebleeding may occur in old brain injuries, an

injury would not rebleed to the extent of a chronic subdural hematoma. In Dr.

Thogmartin’s opinion, C.J. suffered a brain injury about one week prior to his

death, but was reinjured “right around the time of death.” Also, Dr. Smith noted

C.J.’s rib fractures. These fractures were posterior fractures, adjacent to the spinal

column, which “are highly specific for child abuse as the cause.” Because infant

ribs are somewhat flexible, posterior rib fractures are not caused by CPR. Instead,

posterior rib fractures in infants are caused by “high force compression or

distortion-type forces applied to the ribs where they end up breaking across the

adjacent spinal.” Dr. Thogmartin testified that these fractures were not from CPR;

rather, this was a “squeeze the life out of the rabbit squeeze” most likely from an

“extreme inflicted injury.”

      On February 6, 2010, C.J. died.

                  Interim Time Between C.J.’s and Taft’s Deaths

      Later in the day on February 6, Wall ingested sleeping pills to attempt

suicide. He made an emotional suicide video where he denied harming C.J. Taft

called law enforcement, after which Wall was involuntarily committed to state

custody on mental health grounds and taken to Morton Plant Hospital.


                                         -6-
      On February 8, 2010, Taft filed a petition for temporary injunction against

Wall, citing domestic violence as the basis for the injunction. The injunction was

granted, and it was served on Wall on February 9, 2010, while he was still in the

hospital. The next day, Wall was released. He sought emergency hearings on the

injunction to allow him to attend C.J.’s funeral; however, the court was unable to

schedule a hearing on such short notice. So, on February 14, 2010, Wall violated

the injunction and attended C.J.’s funeral, where he was arrested for the violation.

      While being transported to jail, Wall spoke with a fellow arrestee, Danny

Welker. According to Welker, Wall told him that Taft “was lying, lying about him

and that he was going to choke the life out of her when he got out of jail.” When

Welker suggested that Wall was exaggerating, Wall informed him that he was not.

Wall was released from custody on February 15, 2010. By then, Taft had already

moved out of their shared apartment to a different residence.

                                    Taft’s Death

      At about 3 a.m. on February 17, 2010, Taft’s upstairs neighbor, Christopher

Thompson, returned home from working the late shift. Thompson noticed a person

sitting in a red vehicle. That person, a male, exited his vehicle, walked away, and

then returned. Thompson continued into his apartment, and, upon lying down for

bed, he heard glass shatter directly below his residence. “Within less than 10 or 15

seconds” of the glass breaking, Thompson heard the “fearful” and “distressed


                                        -7-
yelling” of a female. According to Thompson, the yelling continued for thirty to

forty-five seconds. Thompson attempted to call 911 and knocked on his

roommates’ door to wake them up. Then he exited his front door and saw the same

male he had seen earlier walking toward the same red vehicle from the apartment

below. The man looked back over his shoulder and Thompson saw him face-to-

face. However, the man did not stop; instead, he got into his vehicle and drove off.

      Downstairs, Thompson found Taft in a seated position leaning against a wall

beside the doorway. Thompson tried to speak to Taft, but he could only hear

“gurgling noises from her throat.” Despite his efforts, Thompson could not tell if

Taft had a pulse. By that point, Thompson’s roommate was already on the phone

with 911. The police arrived and took Thompson to the police station to identify

the man that he saw leaving the scene. There Thompson identified Wall.

      The trial court found that Wall, armed with an “assault style” knife, broke

Taft’s rear sliding glass door. Then, Wall confronted Taft, and he violently

attacked her. The final blow, which was delivered to her left shoulder, was

delivered with enough force that the knife blade separated from the handle and

remained lodged inside her. The fatal wound was a stab to her torso that entered

her heart. Moreover, Taft evidenced multiple defensive wounds.




                                        -8-
                                  Procedural History

      This case has a long, convoluted procedural history, most of which is

irrelevant to our decision today. Thus we only include the portions relevant for

these proceedings.

      Wall initially sought hybrid representation, with trial counsel representing

him as to C.J.’s death and Wall representing himself as to Taft’s death. At a

hearing on February 27, 2013, the trial court denied Wall’s request for self-

representation.

      A defense motion on April 12, 2013, to have Wall transported for a

psychological examination was denied. Wall took exception to the State’s

comment that he might attempt to escape during transport. In response, Wall said,

“You people are really idiots.” The trial court warned Wall about his behavior

and, after a back-and-forth exchange, Wall asked the trial court, “Are you done?”

The trial court again warned Wall that he would be removed from the courtroom if

he disregarded the rules. The hearing continued and Wall later said, “[Y]our

Honor was being, for lack of a more legal term, a dick.” As the hearing was

ending, the trial court thanked Wall, to which Wall responded, “I tried to spare

you.” At that point, the trial court stated:

      Hopefully, the Supreme Court appreciates the patience that I’m
      attempting to show in this situation because that’s what I’m trying to
      do every time we’re on the record as far as that’s concerned. All
      right. You guys have a good weekend.

                                          -9-
(Emphasis added.)

      On May 1, 2013, Wall again moved for a Faretta2 hearing due to a

disagreement with counsel, which the trial court refused to hear. The trial court

then removed Wall from the courtroom due to his behavior. Trial counsel noted

that the defense had not requested the appointment of a psychologist because Wall

had refused to participate. The trial court stated that Wall should be evaluated, or

at least an attempt should be made at an evaluation. Thus the trial court appointed

Dr. Poorman, the jail psychologist, to evaluate Wall to determine if he was

competent for self-representation. On May 29, 2013, Dr. Poorman’s report

indicated that Wall was not competent to represent himself, and Wall requested to

be transferred to Florida State Hospital for treatment and potential reevaluation.

Wall filed a motion to remove counsel, and on July 18, 2013, that motion was

denied along with Wall’s request to proceed pro se. By a pretrial hearing on

August 29, 2013, Wall’s security status changed because he threatened to kill his

attorneys, so he remained cuffed and shackled in court. Wall claimed it would be

easier for him to proceed pro se because counsel was not communicating with him,

but the motion was denied.




      2. Faretta v. California, 422 U.S. 806 (1975).


                                        - 10 -
      Again, at a pretrial hearing to remove counsel on December 13, 2013, Wall

complained of a disagreement with trial counsel. Specifically, Wall disagreed with

counsel’s desire to pursue a psychiatric defense and would not cooperate with the

psychologist: “[F]irst of all, you know, supposedly I’m this evil white supremacist.

I ain’t talking to no fu----- Jew. So you stop sending Eisenstein at me.” The trial

court explained to Wall that his goal of receiving the death penalty was

inconsistent with trial counsel’s responsibility to mount a defense and the concept

of pleading no contest to C.J.’s death was discussed. Then Wall raised case law

from Indiana where a court had allowed a defendant to plead guilty in exchange for

the death penalty. That offer was presented by Wall to the State but was rejected.

      Trial counsel explained that the psychologist’s religion would not make a

difference as Wall was determined not to cooperate or speak to any psychologist,

which Wall confirmed. Wall then suggested that Dr. Poorman evaluate him again,

which he would comply with as long as it was an evaluation before a Faretta

hearing. During the course of the hearing, the trial court said to Wall, explaining a

previous in camera hearing: “You can second-guess me. The Supreme Court will

have every chance to second-guess me. I don’t have any issue with that.”

      At the following hearing, on December 20, 2013, Dr. Poorman testified that

Wall was competent to represent himself. Her earlier determination in May 2013,

that he was not competent to self-represent, was based on his behavioral issues,


                                        - 11 -
hunger strikes, and unwillingness to cooperate with the evaluation. However, on

December 20, 2013, Dr. Poorman testified that Wall had the ability to represent

himself with the caveat that he would need to control his vulgar language. Wall

indicated that he wanted to dismiss counsel and get new attorneys. When the trial

court asked if he wanted a Faretta hearing, he responded that he had no choice.

The trial court noted that there was no sufficient basis to remove counsel, so Wall

chose to proceed pro se. The trial court then conducted a Faretta hearing.

However, Wall’s attorneys were ordered to remain on the case as standby counsel

over Wall’s objection. Wall saw no difference in that structure, so he decided to

keep representation by counsel and did not proceed pro se.

      When Wall disagreed with the trial court appointing a mitigation specialist,

he became irate:

      I can’t verify that she’ll live. Straight up. That bitch is—no. I can’t
      even verify that she’ll breathe another day, including [trial counsel].
      Establish that. I might as well just go ahead and go all in.

When the trial court ordered Wall removed from the courtroom, Wall screamed

back into the courtroom. After that comment, the trial court remarked that

hopefully this Court will review that outburst if the case came here. On February

7, 2014, at a Faretta/Nelson3 hearing, Wall indicated his displeasure with trial




      3. Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).


                                        - 12 -
counsel and noted that he was in the psychiatric unit under suicide watch. Later,

Wall decided to proceed pro se again.

      On March 6, 2014, the trial court reaffirmed that Wall wished to proceed pro

se. Then the trial court denied Wall’s motion for continuance. The trial court

reminded Wall that he had been warned a continuance would not be granted due to

lack of preparation. At that point, the trial was scheduled for about one month later

and the parties had been previously discussing pro se representation for six to eight

months. The trial court explained that Wall repeatedly admitted to murdering Taft

and stated multiple times that he wanted to receive the death penalty. Wall

responded, “Let’s make a deal.” To which the trial court responded:

             No, your dispute has been with the death of the child and
      whether you’re legally responsible for that, and my understanding is
      that all of those experts that have been listed are going to be called.
      The State does not need to take their depositions.

             So your defense, as far as the death of the minor child, is going
      to be based on the testimony of those experts, right?

             ....

             So I fail to understand how you can’t be ready, if the State is
      not deposing those experts and you’ve already acknowledged
      responsibility for the death of Ms. Taft; and, in fact, want to receive
      the ultimate penalty for the death of Ms. Taft.

             ....

            . . . [A]nd the defense that you want to present is that you’re not
      responsible for the death of the minor child; am I accurate in that?


                                        - 13 -
Then Wall stated, “No, not anymore. . . . As far as I’m concerned, aliens beamed

me up and then left me in the car with blood on me . . . .” Wall suggested that his

strategy made him a “mad genius” and that perhaps he actually was using reverse

psychology to avoid the death penalty. The trial court denied the continuance, and,

to avoid a lengthy procedure, Wall again unsuccessfully sought to have the State

dismiss the case regarding C.J. in exchange for the death penalty.

      On April 4, 2014, Wall filed a pro se motion to disqualify the trial court. As

grounds, Wall asserted that the trial court was biased against him and that it had

already predetermined his death sentence. Wall claimed that he only discovered

the basis for the motion on March 26, 2014, when transcripts were delivered to

him. However, the statements that Wall took issue with were the trial court’s

mention of this Court reviewing the case, which were made on April 12, 2013, and

December 13, 2013, respectively. The trial court denied the motion to disqualify

as legally insufficient. After orally denying the motion on April 4, 2014, the trial

court informed the parties that trial would commence the following week. A later

petition for a writ of prohibition to the Second District Court of Appeal regarding

the denial of Wall’s motion to disqualify was also denied.

      On April 7, 2014, the morning of jury selection, Wall asked for

reappointment of counsel, claiming that he was not prepared. Trial counsel

requested a continuance, which was granted. Trial was set for October 2014.


                                        - 14 -
However, during an October 29, 2014, pretrial hearing, Wall again moved to

discharge counsel and requested a Nelson hearing. The trial was pushed back to

February 2015 and counsel was instructed to continue to prepare. At the Nelson

hearing, the trial court did not discharge counsel, so Wall requested another

Faretta hearing, which the trial court delayed to be held later if necessary.

      At February 6 and 11, 2015, hearings, the parties discussed a possible plea

of guilty as to Taft’s murder and no contest as to C.J.’s. However, Wall demanded

to condition his plea on receiving the death penalty, and if he did not receive it, he

wanted the option to withdraw the plea. Eventually, the State refused to agree to a

conditional plea, which would allow Wall to withdraw. The State was concerned

that the entire strategy was a ploy to drag the case out even longer and that this

Court would disapprove of the procedure.

      During these hearings, the trial court discussed the logistics of a possible

plea and the penalty phase. The trial court indicated that it would be best to have a

psychologist evaluate Wall. It was decided that Dr. Poorman would evaluate Wall

prior to a plea, along with another psychologist, Dr. Gamache, depending on

availability. Trial counsel stated that Dr. Poorman had already determined Wall

was competent. Also, trial counsel indicated that it was not necessary to have Dr.

Gamache evaluate Wall for the plea. The trial court stated that it would rather




                                        - 15 -
have Wall reevaluated prior to any plea. Dr. Gamache never evaluated Wall;

however, Dr. Poorman was eventually able to conduct another evaluation.

       On February 13, 2015, Wall signed a plea agreement—despite the State’s

rejection of his conditional plea offer. The plea stated:

       The State and I agree to the death penalty in this case. Both parties
       agree that the aggravating circumstances outweigh the mitigating
       circumstances and that death is the appropriate sentence. However,
       both parties understand that the Court will determine the sentence
       pursuant to Florida Statutes.

(Emphasis in original.)

       On February 13, 2015, the trial court held a change of plea hearing and

questioned Dr. Poorman to determine if Wall was competent to plead. Dr.

Poorman testified that Wall was competent and was aware of the penalties. Dr.

Poorman stated that Wall understood the rights that he was forfeiting by pleading

instead of proceeding to trial. Moreover, Dr. Poorman opined that Wall was

competent to proceed to trial and represent himself. All criteria for self-

representation were satisfied, and Dr. Poorman had no concerns about Wall’s

literacy, verbal ability, or overall intelligence.

       The trial court conducted a thorough plea colloquy and ensured that Wall

understood the rights that he was forfeiting and that the trial court would ultimately

determine the appropriate sentence. Wall admitted that he previously attempted

suicide, but stated that he was not suicidal. Trial counsel stated that he was


                                          - 16 -
prepared to mount a defense for Wall and did not recommend that he accept the

plea, but that he was respecting Wall’s position. The trial court accepted the plea,

adjudicated Wall guilty, and proceeded to a Faretta hearing because Wall intended

to proceed pro se at the penalty phase.

                                  Wall’s Mitigation

       While representing himself at the penalty phase, on February 23, 2015, Wall

waived a penalty phase jury. Wall presented some mitigation on his own. He

offered various photographs and videos including one depicting him with Taft

together as a family at Christmas. Also, Wall called his friend and an acquaintance

to testify as to his character.

       Wall noted that he was born out of wedlock, had a difficult childhood, and

claimed that various family members exhibited signs of mental instability. He

stated that he protected his siblings from their mother who would beat them. In

closing, Wall asserted that he did not kill C.J., but acknowledged that his no

contest plea would not rebut the State’s evidence. According to Wall, he was

distraught and losing his mind when he murdered Taft. Finally, Wall reiterated

that he did not harm C.J. and only tried to save him.

       After Wall’s closing, the trial court appointed independent special counsel

because there was potential mitigation related to mental health, family, and prior

incarceration that Wall did not present. The trial court explained that Wall himself


                                          - 17 -
argued that he was under the influence of extreme mental and emotional

disturbance and was unable to conform his conduct to the law when he murdered

Taft. The trial court ordered special counsel to determine if additional mitigation

should be presented and ordered a comprehensive presentence investigation report

(PSI). Wall objected to having special counsel and refused to reply to discovery

requests.

                                  Spencer4 Hearing

      A mitigation specialist, Felicia Sullivan, testified that she was not able to

complete a biopsychosocial study—looking at a person’s biology, social

environment, and psychology—because Wall would not comply. Sullivan

interviewed Wall’s mother, maternal uncle, and maternal aunt. However, some

family members, including Wall’s biological father, refused to be interviewed.

      Wall’s mother, Candace Wall Zilich, alleged that when Wall was two years

old her friend, Kathy Jones, molested him. Sullivan was unable to contact Jones,

despite several attempts. Zilich claimed that child protective services investigated

and determined that Jones sexually abused Wall; however, Jones was never

charged. Yet Sullivan never located any record of this besides various psychiatric

reports throughout Wall’s life. Zilich believed that Wall’s biological father spent




      4. Spencer v. State, 615 So. 2d 688 (Fla. 1993).


                                        - 18 -
time in an institution and his father’s twin brother also spent time in a mental

institution. Zilich’s sister had been institutionalized, along with Wall’s uncle, who

received electroshock therapy.

      In 1982, Wall was admitted to Hamot Medical Center on an outpatient basis

because he was having behavioral problems in school. There was a full admission

to Hamot in April 1983. After two weeks, he was discharged, but was readmitted

in August 1983. A brain scan from that hospitalization reflected irregularities that

were not followed up on, and Sullivan stated that knowledge would have led her to

order another brain scan and a full battery of neuropsychological testing. Sullivan

testified that Zilich spanked, slapped, and cussed at Wall. Zilich would make Wall

stand with his hands above his head as she threw shoes at him until a pile of them

was gone, then she would make him collect the shoes and start over. By age eight,

Wall was on several medications. At one point, Wall was admitted to Western

Psychiatric Institute because he was having trouble with the medication, and they

attempted to stabilize him. However, in December 1983, Zilich noted that Wall’s

behavior became “increasingly strange” despite the medication.

      His family moved to Florida when Wall was nine and although he was

seeing a psychiatrist in Pennsylvania, that discontinued upon moving to Florida. A

memo from a Pinellas County School Board meeting reflected that Wall was

placed into the severely emotionally disturbed program. In 1985, Wall was


                                        - 19 -
evaluated by a psychiatrist and sent to R.L. Sanders, a school for emotionally

disturbed children. Wall was committed to Pinellas Emergency Mental Health in

February 1988. At fifteen, Wall attended Dozier School for Boys. During his time

there, Wall was taken to the emergency room for stiches to close a wound.

      At age eighteen, Wall was sentenced to prison. Department of Corrections

(DOC) mental health records for Wall stretch from 1994 to 2008. Those records

indicate that Wall believed he was sexually abused by his babysitter and that Zilich

physically abused him. Wall was released from prison on September 3, 2008. In

prison he was treated with medication, but there is no record that continued

following his release.

      During a lunch break on the first day of the Spencer hearing, Wall had a

disagreement with multiple bailiffs and threatened them. Upon returning from

lunch, Wall entered the courtroom and stated, “I hope I don’t get a hold of a knife.”

After being combative with the trial court, Wall was removed from the courtroom

and restrained in a courtroom next door to watch the proceedings on a television.

Yet Wall was allowed to return and represent himself on the second day of the

Spencer hearing.

      Erica Dalquist, a mental health counselor, investigated Wall’s childhood

trauma. She testified that there were plausible causes of severe trauma, including

abandonment by his biological father, sexual abuse, physical abuse,


                                       - 20 -
overmedication, and improper detoxing off the medications. Exacerbating these

problems, Wall did not have an adult to rely on and he would act out by setting

fires beneath his bed. Long exposure to these stressors can adversely affect how a

child’s brain develops and may result in an adult who is violent, unpredictable, and

lacking impulse control. According to Dalquist, whether Wall’s sexual abuse

occurred is irrelevant because telling a child they were sexually abused could be as

traumatic.

      Dalquist noted that Wall grew up in a chaotic home and his mental illness

was not consistently treated. Moreover, she stated that it is uncommon for five-

and six-year-old children to receive the type of psychotherapy and medication that

Wall received. Wall was in crisis as a child, which resulted in his acting out at

school and even his behavior in court the day Dalquist testified. Wall was the

oldest and only biological child that Zilich had with Wall’s biological father, and

his siblings’ father was Wall’s stepfather. Dalquist testified that there is often a

“scapegoat” child in abusive homes, so Wall may have suffered abuse greater than

his siblings.

      Dr. Daniel Buffington, a clinical pharmacologist, reviewed Wall’s medical

and psychiatric records, although they were incomplete. Dr. Buffington had

concerns about the inconsistent treatment and how the combinations of

medications at a young age were a risk factor for long-term neuro-pathway


                                         - 21 -
damage. Dr. Buffington identified the following psychiatric disorders in Wall:

bipolar, attention deficit hyperactivity, anger management, impulse control,

hostility, irritability, frustration intolerance, antisocial personality, and suicide.

Wall’s childhood medications reflected advanced psychiatric conditions.

       A psychiatrist noted that by age ten, Wall’s medication was excessive

compared with a minimal amount of psychiatric counseling. By age twelve, the

medications prescribed to Wall would have impacted his brain development. DOC

records reflect the “clinical futility” of identifying the medications, alone or in

combination, that would stabilize Wall despite the multitude of prescriptions. Dr.

Buffington found two statutory mitigators: Wall was under the influence of

extreme mental or emotional disturbance, and other factors, such as Wall’s mental

health background, mitigate against the death penalty.

       Wall introduced all of his DOC records, which showed numerous

disciplinary reports issued against Wall. Also, he introduced a video of a jail guard

beating him and calling him a “baby killer.”

       Wall called additional witnesses. John Bredeson, Taft’s father, testified that

Wall and Taft appeared to have a good relationship, but often disagreed. Further,

he stated that Wall played with Connor and attempted to be a good father to him.

Finally, Bredeson stated that he did not want Wall to die, instead preferring that he

live in the prison general population without a chance of parole.


                                          - 22 -
      Rhonda Buttita, Taft’s mother, found out Wall was a convicted felon despite

Taft not telling her Wall’s last name when she discovered they were dating.

Buttita thought that Wall cared for Connor like a stepfather, but she disliked Wall

when he was with Taft. At the hospital, Buttita heard Wall crying about C.J.

Buttita gave a victim impact statement and wanted to see Wall receive the death

penalty.

      Buttita’s husband, Andrew Buttita, visited Wall’s apartment, noting that it

was clean. Andrew Buttita stated that Wall bought a Christmas present for him.

However, he considered it difficult to call Wall thoughtful after Wall murdered

Taft and C.J. Moreover, he believed Wall was a threat to other inmates and that it

would be best for society if Wall was executed.

      Wall introduced his Myspace page to show that he was social. Wall stated

that he cared for his younger brother and that taught him how to feed C.J. and

change his diapers. Wall testified that Jones never molested him and that Zilich

made those accusations to get rid of Jones to allow Zilich to abuse him. Also, he

accused Zilich of falsely claiming that he was homosexual and a child molester,

attempting to “destroy” him at every chance.

      Wall detailed the injuries that he suffered from Zilich: a broken jaw,

ruptured eardrum, teeth knocked through his mouth, and being punched in the head




                                       - 23 -
and knocked head-first into a dresser. Wall claimed that Zilich would lie about the

abuse to others and tell Wall that she would “fucking kill [him]” if he told anyone.

                                  Sentencing Order

      In sentencing Wall to death, the trial court found the following aggravators

proven beyond a reasonable doubt as to Taft’s murder: (1) Wall’s previous

conviction for another capital felony or a felony involving the use or threat of

violence to a person—very great weight; (2) the capital felony was committed

while Wall was engaged in the commission of an armed burglary or burglary—

great weight; (3) the capital felony was especially heinous, atrocious, and cruel

(HAC)—very great weight; and (4) the capital felony was committed in a cold,

calculated, and premeditated (CCP) manner without the pretense of moral or legal

justification—great weight. As to C.J.’s murder, the trial court found the

following aggravators proven beyond a reasonable doubt: (1) Wall’s previous

conviction for another capital felony or a felony involving the use or threat of

violence to a person—very great weight; (2) the victim of the capital felony was

less than twelve years of age (merged with the aggravated child abuse aggravator);

(3) the capital felony was committed while Wall was engaged in the commission of

aggravated child abuse—great weight; and (4) particularly vulnerable victim

(PVV) because Wall stood in a position of familial or custodial authority over the

victim—very slight weight.


                                        - 24 -
      In mitigation, the trial court found one statutory mitigator established as to

Taft’s murder, which was afforded moderate weight—the capital felony was

committed while Wall was under the influence of extreme mental or emotional

disturbance—and no statutory mitigators established for C.J.’s murder. Also, the

trial court found seven nonstatutory mitigators established, which were relevant to

both murders: (1) Wall attempted to create a familial lifestyle for his family—very

slight weight; (2) Wall is capable of cultivating interpersonal relationships—slight

weight; (3) Wall was abused by his mother and attempted to shield his siblings

from her abuse—slight weight; (4) Wall suffers from a mental illness and received

inconsistent mental health treatment from early childhood—some weight; (5) Wall

suffered from significant childhood trauma and abuse—some weight; (6) Wall’s

prolonged institutionalization from a young age—slight weight; and (7) Wall’s

familial pattern of mental illness—very slight weight.5

      The trial court weighed the aggravators against the mitigators and found that

the aggravators “far outweigh” the mitigators. Accordingly, the trial court entered

a death sentence on each count of first-degree murder.




       5. The trial court also rejected three nonstatutory mitigators as not
established or not mitigating: (1) Wall’s ability to acclimate to prison life and jail
conduct; (2) photographic evidence of the crime scene and autopsy; and (3)
testimony of Dr. Thogmartin.


                                         - 25 -
                         Post-Sentencing Procedural History

      On January 26, 2017, Wall’s appellate counsel filed a motion to withdraw

because Wall insisted that they argue in favor of death. In a February 16, 2017,

order, we denied that motion, but we allowed Wall to set forth his “personal

positions and interests” in a pro se supplemental brief.

                                      ANALYSIS

      There are four issues that we will address: (1) whether the trial court erred in

failing to order a competency evaluation prior to accepting the plea; (2) whether

the trial court erred by failing to recuse itself upon a motion to disqualify; (3) the

voluntariness of the plea; and (4) the proportionality of the death sentences.

Because we find no error, we affirm.

                               Competency Evaluation

      Wall challenges the trial court’s procedure for his competency evaluation.

However, because he was evaluated and determined to be competent, his claim is

groundless.

      During “any material stage” of a criminal proceeding, a defendant must

immediately be examined for competence if the trial court “has reasonable ground

to believe that the defendant is not mentally competent to proceed.” Fla. R. Crim.

P. 3.210(b); see Dessaure v. State, 55 So. 3d 478, 482 (Fla. 2010). If that

sufficient basis exists, the trial court “shall immediately enter its order setting a


                                         - 26 -
time for a [competency] hearing . . . and may order the defendant to be examined

by no more than 3 experts, as needed, prior to the date of the hearing.” Fla. R.

Crim. P. 3.210(b). However, “[o]nce a defendant has been deemed competent, the

presumption of competence continues throughout all subsequent proceedings.”

Dessaure, 55 So. 3d at 482-83. And a “subsequent competency hearing is only

required ‘if a bona fide question as to the defendant’s competency has been

raised.’ ” Id. at 483 (quoting Boyd v. State, 910 So. 2d 167, 187 (Fla. 2005)). The

competency standard for pleading guilty or waiving the right to counsel is the same

as the basic Dusky v. United States, 362 U.S. 402 (1960), competency standard for

standing trial. Godinez v. Moran, 509 U.S. 389, 396-97 (1993); Gill v. State, 14
So. 3d 946, 959 (Fla. 2009). That competency standard “has a modest aim: It

seeks to ensure that [defendants have] the capacity to understand the proceedings

and to assist counsel.” Godinez, 509 U.S. at 402. Under Edwards v. Indiana, 554
U.S. 164 (2008), there is a heightened competency standard for actually

representing oneself at trial; thus defendants may be competent to waive counsel

yet incompetent to represent themselves. Id. at 177-78; Larkin v. State, 147 So. 3d
452, 465 (Fla. 2014).

      Here, Wall was deemed incompetent to represent himself in May 2013;

however, in December 2013, Dr. Poorman deemed Wall competent to represent

himself, which the trial court accepted. The sole caveat resulting from Dr.


                                       - 27 -
Poorman’s competency evaluation was that Wall would need to control his vulgar

language in court. In fact, Dr. Poorman evaluated the heightened competency

standard articulated in Edwards when she conducted Wall’s competency

evaluation, which is higher than the plea competency standard:

      [Trial court]: Can you share with us your thoughts as to his
      possibilities of whether self-representation is something that’s viable?

      [Dr. Poorman]: Yes, Your Honor. And this is based upon the pro se
      ruling, Indiana versus Edwards. As the Court knows, the bar is a little
      bit higher with regards to pro se.

             So the areas that I assessed Mr. Wall on included his appraisal
      of his legal defenses; his ability to plan legal strategy; his ability to
      question and challenge witnesses; his willingness for standby counsel,
      which is mandatory; and his motivation for wanting to go pro se.

            ....

            And I do think that based upon those five criterion that he does
      have the ability to represent himself.

From that point on, Wall’s presumption of competence continued throughout the

time that he entered his plea. See Dessaure, 55 So. 3d at 482-83; Boyd, 910 So. 2d

at 187; Durocher v. Singletary, 623 So. 2d 482, 484 (Fla. 1993). Regardless, the

trial court ordered another competency evaluation to further ensure that Wall was

competent to plead. Again, Dr. Poorman found Wall competent to plead:

      [Dr. Poorman]: My opinion is, based upon my interview of him, that
      he remains competent to proceed to trial.

      [Trial court]: And as far as the understanding the penalties and what
      he’s seeking as far as the penalties concerned?

                                       - 28 -
      [Dr. Poorman]: Absolutely, he is very much aware of the death
      penalty, and if he were to go to trial, possibly a life sentence if he
      were convicted.

      [Trial court]: And he expressed to you that he wants to go forth with
      the penalty that has been announced here today?

      [Dr. Poorman]: He did.

      [Trial court]: Do you feel he is competent he can make that decision?

      [Dr. Poorman]: I do.

             ....

      [Trial court]: Okay. And so you’re comfortable that he meets all the
      standards as far as competency is concerned? You’ve opined that
      previously for other purposes, both to stand trial and for purposes of
      self-representation, right?

      [Dr. Poorman]: Correct.

      As the record demonstrates, Wall was competent to enter the plea. On

appeal, Wall takes issue with the fact that the trial court initially suggested that

another psychologist, Dr. Gamache, should also evaluate Wall. Dr. Gamache

never evaluated Wall, but that fact is irrelevant. Wall had multiple competency

evaluations with Dr. Poorman and was found to be competent. Florida Rule of

Criminal Procedure 3.210(b) does not require multiple doctors to evaluate a

defendant for competency; rather, it states that “no more than 3 experts” may

evaluate a defendant when the trial court has “reasonable ground” to believe that

the defendant is incompetent. Furthermore, Wall’s trial counsel agreed that there

                                         - 29 -
was no need to have Dr. Gamache conduct a competency evaluation because Dr.

Poorman already conducted one and Wall had a “very clear understanding” of the

proceedings. Wall makes absolutely no showing that any of Dr. Poorman’s

evaluations were insufficient or that she was unqualified to conduct an evaluation.

Rather, without any justification, Wall simply maintains that we should require

more doctors to conduct heightened competency evaluations. We decline to do so.

      Thus the trial court committed no error.

                                 Motion to Disqualify

      Wall contends that the trial court’s failure to recuse itself upon motion

amounts to reversible error. His claim fails for two reasons: (1) the motion was

properly denied as time-barred; and (2) the motion did not demonstrate a well-

founded fear of judicial bias.

      Section 38.10, Florida Statutes (2014), provides substantive entitlement to

have a presiding judge who is free of bias or prejudice against either party. Id.;

Cave v. State, 660 So. 2d 705, 708 (Fla. 1995). The procedural requirements of

filing a motion to disqualify the trial court are prescribed by Florida Rule of

Judicial Administration 2.330. Cave, 660 So. 2d at 708. Specifically, the motion

must be written, alleging certain facts, and filed “within a reasonable time not to

exceed 10 days after discovery of the facts constituting the grounds for the

motion.” Fla. R. Jud. Admin. 2.330(c)-(e). Upon receiving a motion, the trial


                                        - 30 -
court “shall determine only the legal sufficiency of the motion and shall not pass

on the truth of the facts alleged.” Fla. R. Jud. Admin. 2.330(f); see Parker v. State,

3 So. 3d 974, 982 (Fla. 2009). The legal sufficiency of a motion to disqualify is a

question of law, which this Court reviews de novo. Barnhill v. State, 834 So. 2d
836, 843 (Fla. 2002).

      First, Wall’s motion to disqualify the trial court was properly denied as

legally insufficient because it was time-barred. Wall based his motion to

disqualify on the statements that the trial court made—relating to this Court’s

review—during hearings on April 12, 2013, and December 13, 2013. Yet Wall

filed the motion on April 4, 2014, which is well outside of the ten-day time limit

on motions to disqualify. Fla. R. Jud. Admin. 2.330(e) (stating that motions “shall

be filed within a reasonable time not to exceed 10 days after discovery”). Both

then and now, Wall sought to circumvent the time limitation by claiming that he

only discovered the statements when he received transcripts of the proceedings on

March 26, 2014. As it pertains to the December 13, 2013, hearing, this claim is

flatly false. The record demonstrates that Wall was present and responded to the

trial court’s statement at issue:

      [Trial court]: I’m just telling you, I’m trying to balance competing
      interests here to get to the right decision. You can second-guess me.
      The Supreme Court will have every chance to second-guess me. I
      don’t have any issue with that.

      [Wall]: Right.

                                        - 31 -
      [Trial court]: You make your call, you listen and you make the best
      call you can.

      [Wall]: Okay. Go ahead and—

(Emphasis added.) Therefore, Wall clearly knew the basis for this claim on

December 13, 2013, well before March 26, 2014, as he later claimed.

      In regard to the April 12, 2013, hearing, the trial court’s statement was a

direct response to Wall’s derogatory comment. Therefore, it appears that Wall was

present and heard the statement:

      [Wall]: Thank you, sir.

      [Trial court]: Thank you.

      [Wall]: I tried to spare you.

      [Trial court]: Hopefully, the Supreme Court appreciates the patience
      that I’m attempting to show in this situation because that’s what I’m
      trying to do every time we’re on the record as far as that’s concerned.
      All right. You guys have a good weekend.

      (WHEREUPON, THE HEARING CONCLUDED.)

(Emphasis added.) Unlike other portions of the record, where it was clear that

Wall was removed from the courtroom—generally after several warnings—this

part of the record contains no indication that Wall was removed or left prior to the

trial court’s response. As a result, it is clear that Wall was aware of this basis for

his motion on April 12, 2013, which was almost a year prior to his motion to

disqualify.

                                         - 32 -
       Therefore, Wall’s motion to disqualify was properly denied as legally

insufficient due to the ten-day time bar. Second, even without the time bar, Wall’s

motion was legally insufficient because he did not have a well-founded fear of

judicial bias.

       “The term ‘legal sufficiency’ encompasses more than mere technical

compliance with the rule and the statute.” Parker, 3 So. 3d at 982. “The standard

for viewing the legal sufficiency of a motion to disqualify is whether the facts

alleged, which must be assumed to be true, would cause the movant to have a well-

founded fear that he or she will not receive a fair trial at the hands of that judge.”

Id. “Further, this fear of judicial bias must be objectively reasonable.” Id. In

Gregory v. State, 118 So. 3d 770 (Fla. 2013), we noted that “a movant cannot

simply pluck one word from a full sentence made by the trial judge” to make a

motion to disqualify legally sufficient. Id. at 780. Thus the context of the hearing

and history of the case as reflected in the record are relevant to understanding

whether a movant has a well-founded fear of judicial bias. See Asay v. State, 769
So. 2d 974, 980-81 (Fla. 2000) (looking at the context of two statements to

determine legal sufficiency); Quince v. State, 592 So. 2d 669, 670 (Fla. 1992)

(finding no error in the denial of a motion to disqualify after looking at the context

of the statements and the resulting history).

       At the end of the April 12, 2013, hearing, the trial court stated,


                                         - 33 -
      Hopefully, the Supreme Court appreciates the patience that I’m
      attempting to show in this situation because that’s what I’m trying to
      do every time we’re on the record as far as that’s concerned.

Although the statement mentions this Court, it came after Wall slung various

insults at the trial court. For instance, Wall said to the trial court during that

hearing, (1) “You people are really idiots”; (2) “Are you done?”; and (3) “[Y]our

Honor was being, for lack of a more legal term, a dick.” This Court has warned

trial judges to always “convey the image of impartiality to the parties and the

public.” Peek v. State, 488 So. 2d 52, 56 (Fla. 1986). However, such a directive

does not relegate trial judges to be the whipping boys and girls of unhappy

litigants. Wall’s behavior over the course of these six-year proceedings can only

be described as vile. He was consistently out of line during the entire April 12

hearing, and the trial court’s statement was only prompted when Wall inexplicably

stated, “I tried to spare you.” We cannot conclude that the court’s human response

rises to the level of demonstrating a well-founded fear of bias. Without condoning

these comments, we note our prior excusal of isolated mention of this Court by

trial courts in death cases if the comments and record do not demonstrate

prejudice. See Foster v. State, 778 So. 2d 906, 917 (Fla. 2000) (trial judge’s

comment “Tell it to the supreme court[,] You’ll get an opportunity, I believe” did

not “show any bias on the part of the trial court”). While it may be that the trial

court should not have mentioned this Court, in the context of this proceeding, the


                                          - 34 -
statement does not constitute a well-founded fear of partiality. See id.; Asay, 769
So. 2d at 980-81; Quince, 592 So. 2d at 670.

      Next, the purpose of the December 13, 2013, hearing was to determine if

trial counsel should be removed. Wall was upset with counsel and irritated

because the trial court did not find any grounds to remove counsel. Part of Wall’s

frustration was that he was not notified about an in camera hearing between his

trial counsel and the trial court. Yet the purpose of the in camera hearing was to

discuss the death threats that Wall made towards his own defense team. The

comment that Wall takes issue with was stated as the trial court attempted to

explain the balance of competing interests by holding an in camera hearing:

      I’m just telling you, I’m trying to balance competing interests here to
      get to the right decision. You can second-guess me. The Supreme
      Court will have every chance to second-guess me.

This all occurred after Wall attempted to pressure the trial court to force the State

to accept his desired conditional plea for the death penalty in exchange for

dismissing the charge regarding C.J.’s murder. Also during this proceeding, Wall

reiterated that his goal was to receive the death penalty, and he wanted to get a

death sentence as quickly as possible. Throughout the years that this case was in

the pre-trial posture, the trial court attempted to move the case along; however,

Wall’s combative positions slowed the case despite any attempt by the trial court to

explain that cooperation would move the case toward a resolution. Based on the


                                        - 35 -
context and history of the case, Wall had no fear that the trial court was biased

against him, and the motion to disqualify merely followed his six-year pattern of

thinly veiled attempts to manipulate the proceedings. See Parker, 3 So. 3d at 982

(noting that the alleged facts must “cause the movant to have a well-founded

fear”). In fact, Wall affirmatively sought the death penalty and his only fear, the

subject of much consternation regarding the plea, was that he would not receive it.

Thus, no objectively reasonable person—in Wall’s position—would have a well-

founded fear that the trial court was unduly biased or prejudiced. See id.

      Accordingly, Wall’s motion was properly denied as legally insufficient.

                              Voluntariness of the Plea

      Although not addressed by Wall, this Court has an independent obligation to

review pleas serving as the basis for first-degree murder convictions. Doty v.

State, 170 So. 3d 731, 738-39 (Fla. 2015); McCoy v. State, 132 So. 3d 756, 765

(Fla. 2013). In doing so, the Court reviews the plea colloquy and record to ensure

that the plea was “knowingly, intelligently, and voluntarily entered.” McCoy, 132
So. 3d at 765-66. Here, we conclude that Wall knowingly, intelligently, and

voluntarily entered his plea of guilty and no contest.

      The trial court conducted a thorough plea colloquy, which mirrored those

found sufficient in Doty, 170 So. 3d at 738-39, and McCoy, 132 So. 3d at 765-66.

Wall understood that the only possible outcomes of his pleas would be either life


                                        - 36 -
or death sentences. Wall understood that the trial court would weigh the

aggravators and mitigators to determine if death was appropriate. The trial court

detailed the constitutional rights that Wall forfeited as a result of his pleas.

Further, the trial court specifically sought to determine that Wall was not being

forced into the pleas or promised anything to induce the pleas. The State provided

a factual basis of the crimes, with Wall noting those facts with which he disagreed,

along with his decision not to dispute that basis. Finally, the trial court found that

Wall was alert, intelligent, and voluntarily entering the pleas when the court

accepted them.

      Based on the plea colloquy and record, it is clear that Wall knowingly,

intelligently, and voluntarily entered the pleas.

                          Proportionality of Death Sentence

      Although not raised by Wall, “this Court has an independent obligation to

perform a proportionality review.” Salazar v. State, 991 So. 2d 364, 379 (Fla.

2008). We conclude that the death sentences are proportionate.

      The trial court found four aggravators as to each murder, and those findings

were supported by competent, substantial evidence. The aggravators included

prior violent felony, HAC, and CCP, which are “among the weightiest”

aggravators in Florida’s statutory scheme. Jordan v. State, 176 So. 3d 920, 936

(Fla. 2015); Brown v. State, 126 So. 3d 211, 219-20 (Fla. 2013). Those


                                         - 37 -
aggravators were compared against one statutory mitigator as to Taft’s murder—

the capital felony was committed while Wall was under the influence of extreme

mental or emotional disturbance (moderate weight)—and seven nonstatutory

mitigators, which were relevant to both murders.6

      We have upheld death sentences that were both less aggravated and more

mitigated. See, e.g., King v. State, 89 So. 3d 209, 231-32 (Fla. 2012)

(proportionate sentence when four aggravators, including HAC and CCP, were

compared with two statutory and thirteen nonstatutory mitigators); Brant v. State,

21 So. 3d 1276, 1284-88 (Fla. 2009) (proportionate sentence when two

aggravators, including HAC, were compared with three statutory and ten

nonstatutory mitigators); Johnston v. State, 863 So. 2d 271, 286 (Fla. 2003)

(proportionate sentence when two aggravators, previous felony and HAC, were

compared with one statutory and twenty-six nonstatutory mitigators); Smithers v.

State, 826 So. 2d 916, 931 (Fla. 2002) (proportionate sentence when three




       6. Those mitigators follow: (1) Wall attempted to create a familial lifestyle
for his family—very slight weight; (2) Wall is capable of cultivating interpersonal
relationships—slight weight; (3) Wall was abused by his mother and attempted to
shield his siblings from her abuse—slight weight; (4) Wall suffers from a mental
illness and received inconsistent mental health treatment form early childhood—
some weight; (5) Wall suffered from significant childhood trauma and abuse—
some weight; (6) Wall’s prolonged institutionalization from a young age—slight
weight; and (7) Wall’s familial pattern of mental illness—very slight weight.


                                        - 38 -
aggravators, previous felony, HAC, and CCP, were compared with two statutory

and seven nonstatutory mitigators).

      Of course, the “death penalty is reserved for the most aggravated and least

mitigated murders to ensure its uniform application.” Jeffries v. State, 222 So. 3d
538, 548 (Fla. 2017). The murders here fall squarely in line with those most

aggravated and least mitigated; accordingly, death is proportionate.

                                      Pro Se Brief

      Despite our general prohibition on pro se filings in cases such as this, we

granted Wall the opportunity to set forth his personal positions in a supplemental

pro se brief. See Davis v. State, 789 So. 2d 978, 981 (Fla. 2001). This request was

granted due to the unique nature of this case as fitting within an extremely limited

exception to our general prohibition. See id. at 981 n.3; see also Doty, 170 So. 3d

at 737. We have reviewed Wall’s supplemental pro se brief, concluding that his

claims are meritless and warrant no further discussion.

                                  CONCLUSION

      Accordingly, we affirm Wall’s convictions and sentences of death.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.


                                         - 39 -
An Appeal from the Circuit Court in and for Pinellas County,
     Philip J. Federico, Judge - Case No. 522010CF003759XXXXNO

Howard L. “Rex” Dimmig, II, Public Defender, and Julius J. Ausilio, Assistant
Public Defender, Tenth Judicial Circuit, Bartow, Florida; and Craig Alan Wall, Sr.,
Pro Se, Raiford, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Marilyn M. Beccue and
C. Suzanne Bechard, Assistant Attorneys General, Tampa, Florida,

      for Appellee




                                      - 40 -